Exhibit 10.1

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (the “First Amendment”) is entered into as of this
6th day of June, 2016 (the “Effective Date”), by and between PIEDMONT 5 WALL
STREET BURLINGTON, LLC, a Delaware limited liability company (as successor in
interest to Burlington Office Park V Limited Partnership, “Landlord”), and
DEMANDWARE, INC., a Delaware corporation (“Tenant”).

WHEREAS, Landlord and Tenant are parties to a Lease dated May 28, 2010 (the
“Lease”) pursuant to which Tenant leases 31,546 rentable square feet of space
consisting of the second (2nd) floor (the “Existing Premises”) in the office
building located at 5 Wall Street, Burlington, Massachusetts (the “Building”);
and

WHEREAS, the term of the Lease is scheduled to expire on July 31, 2017; and

WHEREAS, Tenant, as sublessee, and EarthLink, LLC, a Delaware limited liability
company (“EarthLink”), as sublandlord, are parties to a Sublease dated January
25, 2012 (as amended, the “EarthLink Sublease”) pursuant to which Tenant
subleases 38,014 rentable square feet on the fifth (5th) floor of the Building
and 37,481 rentable square feet on the sixth (6th) floor of the Building
(together, the “EarthLink Sublease Premises”); and

WHEREAS, the term of the EarthLink Sublease is scheduled to expire on October
31, 2019; and

WHEREAS, Tenant, as sublessee, and Ascend Learning LLC, a Delaware limited
liability company (“Ascend”), as sublandlord, are parties to a Sublease dated
December 30, 2014 (the “Ascend Sublease”) pursuant to which Tenant subleases
9,650 rentable square feet on the fourth (4th) floor of the Building (the
“Ascend Sublease Premises”); and

WHEREAS, the term of the Ascend Sublease is scheduled to expire on October 31,
2019; and

WHEREAS, there are currently 818 parking spaces available to the Building, of
which 62 parking spaces have been allocated from an adjoining property pursuant
to an easement. Ascend currently has the right to use 244 parking spaces, of
which 5 are reserved parking spaces (the “Ascend Parking Allotment”). Tenant
currently has the right to use 406 parking spaces, of which 6 are reserved
parking spaces (the “EarthLink Parking Allotment”) pursuant to the EarthLink
Sublease. Tenant has the right to use all other parking spaces allocated to the
Building, including 8 of such parking spaces on a reserved basis; and

WHEREAS, Landlord and Tenant wish to expand the premises Tenant leases in
Building in phases to include the entire rentable square footage of the
Building, including the spaces currently occupied by Tenant under the EarthLink
Sublease and the Ascend Sublease, and also to extend the Lease Term, all on the
terms and conditions hereinafter contained.

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, Landlord and Tenant agree as follows:

 

1



--------------------------------------------------------------------------------

1. Existing Premises Rent Obligations. Except as otherwise expressly provided
herein and under the Lease, Tenant shall remain obligated for all Fixed Rent and
additional rent due to Landlord under the Lease for the Existing Premises
through July 31, 2017.

2. Existing Premises Term Extension. The term of the Lease for the Existing
Premises is hereby extended until July 31, 2029 (the “Lease Expiration Date”),
subject to the early termination rights in Section 9 below.

3. Fourth Floor Ascend Premises.

a. Demise. Commencing on the date (the “Fourth Floor Ascend Premises
Commencement Date”) that is the later of (i) delivery of the Ascend Expansion
Premises (defined below) in accordance with the terms of this Section (the
“Ascend Expansion Premises Delivery Condition”); or (ii) January 1, 2017,
Landlord leases to Tenant, and Tenant leases and accepts from Landlord, for the
term and upon the conditions hereinafter provided, (a) the Ascend Sublease
Premises, and (b) Thirteen Thousand Seventy-six (13,076) rentable square feet of
space on the fourth (4th) floor of the Building, outlined on the floor plan
attached hereto and incorporated herein by reference as Exhibit A (the “Ascend
Expansion Premises”, and together with the Ascend Sublease Premises, the “Fourth
Floor Ascend Premises”). As of the Fourth Floor Ascend Premises Commencement
Date, all references to the “Premises” in the Lease shall mean the Existing
Premises and the Fourth Floor Ascend Premises, a total of Fifty-Four Thousand
Two Hundred Seventy-two (54,272) rentable square feet. Landlord shall deliver to
Tenant the Ascend Expansion Premises broom clean, free of all occupants, and
otherwise in their as is condition, except that Landlord shall demise the Ascend
Expansion Premises at Landlord’s sole cost and expense and in a comparable
manner to current demising walls in the Building. Landlord warrants that on the
Fourth Floor Ascend Premises Commencement Date, the roof, all structural
elements of the Building, and all HVAC, mechanical, electrical, lighting,
plumbing and life safety systems serving the Fourth Floor Ascend Premises will
be in good working order.

b. Late Delivery. Landlord shall use diligent efforts to deliver the Ascend
Expansion Premises to Tenant in the Ascend Expansion Premises Delivery Condition
by January 1, 2017 (“Ascend Expansion Premises Target Date”). In the event that
Landlord does not deliver the Ascend Expansion Premises to Tenant in the Ascend
Expansion Premises Delivery Condition on or before the Ascend Expansion Premises
Target Date, Tenant shall be entitled to the following remedies:

i. Effective as of February 1, 2017, Tenant shall be entitled to an abatement of
rent equal to one (1) day of Fixed Rent for the Ascend Expansion Premises for
every one (1) day delayed after January 31, 2017 until the earlier of (i) the
date the Ascend Expansion Premises is delivered to Tenant in the Ascend
Expansion Premises Delivery Condition, or (ii) March 31, 2017; and

ii If Landlord has not delivered the Ascend Expansion Premises to Tenant in the
Ascend Expansion Premises Delivery Condition on or before April 1, 2017, Tenant
shall be entitled to an abatement of rent equal to two (2) days of Fixed Rent
for the Ascend

 

2



--------------------------------------------------------------------------------

Expansion Premises for every one (1) day delayed after March 31, 2017 until the
Ascend Expansion Premises is delivered to Tenant in the Ascend Expansion
Premises Delivery Condition; and

iii. In addition to the foregoing, in the event that Landlord does not deliver
the Ascend Expansion Premises to Tenant in the Ascend Expansion Premises
Delivery Condition on or before the Ascend Expansion Premises Target Date, then,
Tenant shall be entitled to an additional abatement of rent equal to the net
(i.e. net of the costs and expenses, including attorneys’ fees, incurred by
Landlord in obtaining such Ascend Expansion Premises Hold Over Premium) amount
of any Ascend Expansion Premises Hold Over Premium received by Landlord from
such hold over occupant, when and if Landlord receives any such payment. For the
purposes hereof, the term “Ascend Expansion Premises Hold Over Premium” shall be
defined as the amount (if any) which a hold over occupant of any portion of the
Ascend Expansion Premises actually pays to Landlord in respect of its hold over
in the premises (whether characterized as rent, damages, or use and occupation)
in excess of the amount of fixed rent and other charges which the tenant under
whom such occupant claims would have been required to pay to Landlord had the
term of such tenant’s lease been extended throughout the period of such hold
over at the same rental rate as such tenant was required to pay during the last
month of its tenancy. Landlord shall exercise commercially reasonable efforts to
promptly obtain possession of the Ascend Expansion Premises, including pursuing
legal action if appropriate.

c. Fourth Floor Ascend Premises Term. The term of the Lease for the Fourth Floor
Ascend Premises shall commence on the Fourth Floor Ascend Premises Commencement
Date and shall expire on the Lease Expiration Date.

d. Fixed Rent for the Fourth Floor Ascend Premises and the Premises.

i. Commencing on the Fourth Floor Ascend Premises Commencement Date, Tenant
shall pay Fixed Rent for the Fourth Floor Ascend Premises at the initial annual
rate of Thirty-Four and 00/100 Dollars ($34.00) per rentable square foot
(exclusive of electricity which is payable by Tenant pursuant to Exhibit D,
Paragraph IX of the Lease), in legal tender, payable initially in equal monthly
installments of Sixty-four Thousand Three Hundred Ninety and 33/100 Dollars
($64,390.33), in accordance with the following schedule and all as more fully
provided in Sections 4.1 and 4.3 of the Lease:

 

Period

   Per RSF      Monthly Fixed Rent  

Fourth Floor Ascend Premises Commencement Date-5/31/17

   $ 34.00       $ 64,390.33   

6/1/17-7/31/17

   $ 34.75       $ 65,810.71   

ii. As of August 1, 2017, Tenant shall pay Fixed Rent for the Premises (meaning
54,272 rentable square feet, consisting of the Existing Premises, the Ascend
Sublease Premises, and the Ascend Expansion Premises), at the initial annual
rate of Thirty-Four

 

3



--------------------------------------------------------------------------------

and 75/100 Dollars ($34.75) per rentable square foot (exclusive of electricity
which is payable by Tenant pursuant to Exhibit D, Paragraph IX of the Lease), in
legal tender, at Landlord’s office, at an annualized sum in the amount of One
Million Eight Hundred Eighty-five Thousand Nine Hundred Fifty-two and 04/100
Dollars ($1,885,952.04), payable in equal monthly installments of One Hundred
Fifty-seven Thousand One Hundred Sixty-two and 67/100 Dollars ($157,162.67), in
accordance with the following schedule and all as more fully provided in
Sections 4.1 and 4.3 of the Lease:

 

Period

   Per RSF      Monthly Fixed Rent      Annualized Fixed
Rent   8/1/17-5/31/18    $ 34.75       $ 157,162.67       $ 1,885,952.04   
6/1/18-5/31/19    $ 35.50       $ 160,554.67       $ 1,926,656.04   
6/1/19-10/31/19    $ 36.25       $ 163,946.67       $ 1,967,360.04   

Notwithstanding the foregoing, in the event the Fourth Floor Ascend Premises
Commencement Date has not occurred by August 1, 2017, commencing August 1, 2017,
Tenant shall pay Fixed Rent for the Premises it then leases (including the
Ascend Sublease Premises) at an annual rate of $34.75 per rentable square foot
until the Fourth Floor Ascend Premises Commencement Date occurs.

e. Operating Costs and Real Estate Taxes for Premises. Commencing on January 1,
2018, Tenant shall pay to Landlord Tenant’s Share of increases in Operating
Costs for the Premises in accordance with the provisions of Section 4.2 of the
Lease; except that the (i) real estate taxes shall be allocated to Tenant
independently from Operating Costs as more fully provided in Section 12.c below;
(ii) Base Operating Costs shall be Landlord’s Operating Costs for calendar year
2017, and (iii) Base real estate taxes shall be real estate taxes for the
Building for calendar year 2017. Commencing on the later of (A) January 1, 2018,
and (b) the Fourth Floor Ascend Premises Commencement Date, Tenant’s pro rata
share of the Building shall mean Twenty-Nine and 87/100 percent (29.87%).

e. Parking. As of the Fourth Floor Ascend Premises Commencement Date, Tenant’s
Parking Allotment shall be increased by 77 unreserved parking spaces and 1
reserved parking space.

4. EarthLink Sublease Premises.

a. Demise. Commencing on November 1, 2019 (the “EarthLink Sublease Premises
Commencement Date”), Landlord leases to Tenant, and Tenant leases and accepts
from Landlord, for a term and upon the conditions hereinafter provided, the
EarthLink Sublease Premises, which are already occupied by Tenant pursuant to
the EarthLink Sublease. As of November 1, 2019, all references to the “Premises”
in the Lease shall mean the Existing Premises, the Fourth Floor Ascend Premises,
and the EarthLink Sublease Premises, a total of One Hundred Twenty-Nine Thousand
Seven Hundred Sixty-seven (129,767) rentable square feet. Landlord warrants that
on the EarthLink Sublease Premises Commencement Date, the roof, all structural
elements of the Building, and all HVAC, mechanical, electrical, lighting,
plumbing and life safety systems serving the EarthLink Sublease Premises will be
in good working order.

 

4



--------------------------------------------------------------------------------

b. EarthLink Sublease Premises Term. The term of the Lease for the EarthLink
Sublease Premises shall commence on the EarthLink Sublease Premises Commencement
Date and shall expire on the Lease Expiration Date.

c. Fixed Rent for the Premises. Commencing on the EarthLink Sublease Premises
Commencement Date, Tenant shall pay Fixed Rent for the Premises at the initial
annual rate of Thirty-Six and 25/100 Dollars ($36.25) per rentable square foot
(exclusive of electricity which is payable by Tenant pursuant to Exhibit D,
Paragraph IX of the Lease), in legal tender, the annualized sum of Four Million
Seven Hundred Four Thousand Fifty-three and 75/100 Dollars ($4,704,053.75),
payable in equal monthly installments of Three Hundred Ninety-Two Thousand Four
and 48/100 Dollars ($392,004.48), in accordance with the following schedule and
all as more fully provided in Sections 4.1 and 4.3 of the Lease:

 

Period

   Per RSF    Monthly Fixed Rent    Annual Fixed Rent EarthLink Sublease
Premises Commencement Date-5/31/20    $36.25    $392,004.48    $4,704,053.75
6/1/20-5/31/21    $37.00    $400,114.92    $4,801,379.04 6/1/21-6/30/21   
$37.75    $408,225.35    $4,898,704.20

d. Operating Costs and Real Estate Taxes for Premises. Commencing on the
EarthLink Sublease Premises Commencement Date, Tenant’s pro rata share of the
Building for Operating Costs and real estate taxes shall increase to Seventy-One
and 43/100 percent (71.43%).

e. Parking. As of the EarthLink Sublease Premises Commencement Date, Tenant’s
Parking Allotment shall be increased by the EarthLink Parking Allotment.

5. Third and Fourth Floors Ascend Premises.

a. Demise. Commencing on the date (the “Third and Fourth Floors Ascend Premises
Commencement Date”) that is the later of (i) delivery of the Third and Fourth
Floors Ascend Premises in accordance with the terms of this Section (the “Third
and Fourth Floors Ascend Premises Delivery Condition”); or (ii) July 1, 2021,
Landlord leases to Tenant, and Tenant leases and accepts from Landlord, for a
term and upon the conditions hereinafter provided Fifty-One Thousand Nine
Hundred Thirteen (51,913) rentable square feet of space consisting of the entire
third (3rd) and part of the fourth (4th) floors of the Building, outlined on the
floor plans attached hereto and incorporated herein by reference as Exhibit B
(“Third and Fourth Floors Ascend Premises”). As of July 1, 2021, all references
to the “Premises” in the Lease shall mean the Existing Premises, the Fourth
Floor Ascend Premises, the EarthLink Sublease Premises, and the Third and Fourth
Floor Ascend Premises, a total of One Hundred Eighty-One Thousand Six Hundred
Eighty (181,680) rentable square feet. Landlord shall deliver to Tenant the
Third and Fourth Floors Ascend Premises broom clean, free of all occupants, and
otherwise in their as-is condition. Landlord warrants that on the Third and
Fourth Floors Ascend

 

5



--------------------------------------------------------------------------------

Premises Commencement Date, the roof, all structural elements of the Building,
and all HVAC, mechanical, electrical, lighting, plumbing and life safety systems
serving the Third and Fourth Floors Ascend Premises will be in good working
order.

b. Late Delivery. Landlord shall use diligent efforts to deliver the Third and
Fourth Floors Ascend Premises to Tenant in the Third and Fourth Floors Ascend
Premises Delivery Condition by July 1, 2021 (“Third and Fourth Floors Ascend
Premises Target Date”). In the event that Landlord does not deliver the Third
and Fourth Floors Ascend Premises to Tenant in the Third and Fourth Floors
Ascend Premises Delivery Condition on or before the Third and Fourth Floors
Ascend Premises Target Date, then, Tenant shall be entitled to the following
remedies:

i. Effective as of August 1, 2021, Tenant shall be entitled to an abatement of
rent equal to one (1) day of Fixed Rent for the Third and Fourth Floors Ascend
Premises for every one (1) day delayed after July 31, 2021 until the earlier of
(i) the date the Third and Fourth Floors Ascend Premises is delivered to Tenant
in the Third and Fourth Floors Ascend Premises Delivery Condition, or (ii)
September 30, 2021; and

ii. If Landlord has not delivered the Third and Fourth Floors Ascend Premises to
Tenant in the Third and Fourth Floors Ascend Premises Delivery Condition on or
before October 1, 2021, Tenant shall be entitled to an abatement of rent equal
to two (2) days of Fixed Rent for the Third and Fourth Floors Ascend Premises
for every one (1) day delayed after September 30, 2021 until the Third and
Fourth Floors Ascend Premises is delivered to Tenant in the Third and Fourth
Floors Ascend Premises Delivery Condition; and

iii. In the event that Landlord does not deliver the Third and Fourth Floors
Ascend Premises to Tenant in the Third and Fourth Floors Ascend Premises
Delivery Condition on or before the Third and Fourth Floors Ascend Premises
Target Date, then, commencing on the Third and Fourth Floors Ascend Premises
Target Date Tenant shall be entitled to an additional abatement of rent equal to
the net (i.e. net of the costs and expenses, including attorneys’ fees, incurred
by Landlord in obtaining such Third and Fourth Floors Ascend Premises Hold Over
Premium) amount of any Third and Fourth Floors Ascend Premises Hold Over Premium
received by Landlord from such hold over occupant, when and if Landlord receives
any such payment. For the purposes hereof, the term “Third and Fourth Floors
Ascend Premises Hold Over Premium” shall be defined as the amount (if any) which
a hold over occupant of any portion of the Third and Fourth Floors Ascend
Premises actually pays to Landlord in respect of its hold over in the premises
(whether characterized as rent, damages, or use and occupation) in excess of the
amount of fixed rent and other charges which the tenant under whom such occupant
claims would have been required to pay to Landlord had the term of such tenant’s
lease been extended throughout the period of such hold over at the same rental
rate as such tenant was required to pay during the last month of its tenancy;
and

iv. If Landlord has not delivered the Third and Fourth Floors Ascend Premises to
Tenant in the Third and Fourth Floors Ascend Premises Delivery Condition on or
before February 1, 2022, then Tenant shall have the right to (i) terminate this
First Amendment with respect to the Third and Fourth Floors Ascend Premises by
written notice

 

6



--------------------------------------------------------------------------------

given to Landlord on or before March 1, 2022, time being of the essence with
respect hereto, whereupon only this First Amendment and all provisions hereof
with respect to the Third and Fourth Floors Ascend Premises shall be null and
void on the date that is thirty (30) days after the giving of such written
notice, but the remainder of this First Amendment shall continue in full force
and effect; or (ii) terminate the Lease in its entirety by giving written notice
to Landlord on or before March 1, 2022, with a stated termination date which
shall be within the dates of March 1, 2023, and July 1, 2023, whereupon the
Lease shall be null and void as of the termination date stated in Tenant’s
notice.

If Tenant elects not to exercise any of its remedies set forth above, (A) as of
July 1, 2021, Tenant shall pay Fixed Rent for the Premises it then leases at
$37.75 per rentable square foot and continuing in accordance with the schedule
noted in subsection 5.d below, and (B) such election shall not relieve Landlord
of its obligation to continue to use diligent efforts to deliver the Third and
Fourth Floors Ascend Premises to Tenant in the Third and Fourth Floors Ascend
Premises Delivery Condition as expeditiously as possible. Landlord shall
exercise commercially reasonable efforts to promptly obtain possession of the
Third and Fourth Floors Ascend Premises, including pursuing legal action if
appropriate.

c. Term. The term of the Lease for Third and Fourth Floors Ascend Premises shall
commence on the Third and Fourth Floors Ascend Premises Commencement Date and
shall expire on the Lease Expiration Date.

d. Fixed Rent for the Premises. Commencing on the Third and Fourth Floors Ascend
Premises Commencement Date, Tenant shall pay Fixed Rent for the Premises at the
initial annual rate of Thirty-Seven and 75/100 Dollars ($37.75) per rentable
square foot (exclusive of electricity which is payable by Tenant pursuant to
Exhibit D, Paragraph IX of the Lease), in legal tender, the annualized sum of
Six Million Eight Hundred Fifty-eight Thousand Four Hundred Twenty and 00/100
Dollars ($6,858,420.00), payable in equal monthly installments of Five Hundred
Seventy-one Thousand Five Hundred Thirty-five and 00/100 Dollars ($571,535.00),
in accordance with the following schedule and all as more fully provided in
Sections 4.1 and 4.3 of the Lease:

 

Period

   Per RSF      Monthly Fixed Rent      Annual Fixed Rent   Third and Fourth
Floors Ascend Premises Commencement Date-5/31/22    $ 37.75       $ 571,535.00
      $ 6,858,420.00    6/1/22-5/31/23    $ 38.50       $ 582,890.00       $
6,994.680.00    6/1/23-5/31/24    $ 39.25       $ 594,245.00       $
7,130,940.00    6/1/24-5/31/25    $ 40.00       $ 605,600.00       $
7,267,200.00    6/1/25-5/31/26    $ 40.75       $ 616,955.00       $
7,403,460.00    6/1/26-5/31/27    $ 41.50       $ 628,310.00       $
7,539,720.00    6/1/27-5/31/28    $ 42.25       $ 639,665.00       $
7,675,980.00    6/1/28-5/31/29    $ 43.00       $ 651,020.00       $
7,812,240.00    6/1/29-7/31/29    $ 43.75       $ 662,375.00       $
7,948,500.00   

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event the Third and Fourth Floor Ascend
Premises Commencement Date has not occurred by July 1, 2021, commencing July 1,
2021, Tenant shall pay Fixed Rent for the Premises it then leases at $37.75 per
rentable square foot and continuing in accordance with the schedule shown above.

e. Operating Costs and Real Estate Taxes for Premises. Commencing on the Third
and Fourth Floors Ascend Premises Commencement Date, Tenant’s pro rata share of
the Building for Operating Costs and real estate taxes shall increase to One
Hundred and 00/100 percent (100.00%). Notwithstanding the foregoing, in the
event that Tenant leases less than 100% of the Building pursuant to the terms of
this Lease, Tenant’s pro rata share of the Building for Operating Costs and real
estate taxes shall be adjusted to a ratio, the numerator of which is the amount
of square feet of the Building Tenant leases, and the denominator is 181,680
square feet.

f. Parking. As of the Third and Fourth Floors Ascend Premises Commencement Date,
Tenant’s Parking Allotment shall be increased by one hundred sixty-two (162)
unreserved parking spaces and four (4) reserved parking spaces, which amounts to
the total parking spaces available for use by the Building. Exhibit E, attached
hereto, reflects all of the parking lots and areas available for use by the
Building. Notwithstanding the fact that Tenant will be entitled to 100% of the
parking areas serving the Building, the parties acknowledge that, depending upon
its employee headcount and other factors, Tenant may not need all of the parking
allocated to the Building. Accordingly, Landlord may request that Tenant allow
Landlord to use Parking Lot C (as shown on Exhibit E). Each such request shall
specify the portion of Parking Lot C Landlord desires to use, the parties who
will use it, the nature of the contemplated use (weekday vs. weekend, day vs.
night, overflow from the rest of the park vs. temporary storage of vehicles from
other areas, etc.) and the duration of Landlord’s proposed use. Tenant shall
grant or deny each such Landlord request in its commercially reasonable
discretion. By way of example but not of limitation, it shall be commercially
reasonable for Tenant to deny Landlord’s request if such request would interfere
with the safety of Tenant’s employees in or around the Building’s parking areas.
If Tenant approves any such request, and thereafter Tenant, in its commercially
reasonable discretion, determines that Tenant needs any or all of such parking
spaces on Parking Lot C for its own use or that Landlord’s use of any or all of
such parking spaces on Parking Lot C is unacceptable to Tenant and such
unacceptable use cannot be remedied, Tenant shall have the right to withdraw its
approval and recapture any and all of such parking spaces on Parking Lot C by
providing Landlord not less than thirty (30) days’ prior written notice of its
intention to recapture some or all of such spaces on Parking Lot C.

6. Improvements to the Premises.

a. Tenant agrees to accept the Fourth Floor Ascend Premises, the EarthLink
Sublease Premises, and the Third and Fourth Floors Ascend Premises (each, an
“Expansion Premises”) in their “as is” condition as of the respective delivery
dates, subject to the expansion premises being in the Ascend Expansion Premises
Delivery Condition and the Third and Fourth Floors Ascend Premises Delivery
Condition, respectively, as required hereunder. Landlord shall reimburse Tenant
up to the amount of the Tenant Allowance (hereafter defined) for

 

8



--------------------------------------------------------------------------------

improvements and modifications to the Existing Premises and respective Expansion
Premises (including any soft costs relating thereto), which improvements and
modifications shall only be made after Tenant complies with the provisions of
Section 6.1.15 of the Lease, as modified by this First Amendment. Tenant
understands that the modifications to the Existing Premises and each Expansion
Premises will take place while Tenant is in possession of the Existing Premises
and the respective Expansion Premises. Provided that no uncured default then
exists, Landlord shall reimburse Tenant from the Tenant Allowance for the cost
of improvements made to the Premises, provided that such reimbursement shall not
exceed, in the aggregate, the Tenant Allowance. The Tenant Allowance shall be
available to Tenant in monthly installments upon timely submission of Tenant’s
statement with all required lien waivers and certificates as provided below as
construction of the improvements to the Premises progresses and Tenant incurs
expenses toward which the Tenant Allowance may be applied. Each statement
delivered by Tenant shall show, in reasonable detail, all costs incurred and
shall be accompanied by the general contractor’s requisition and a lien waiver
from the general contractor, certifying that all payments then due such
contractor and to subcontractors, laborers, materialmen and subcontractors under
it have been made, except the amounts then being requisitioned. All contract
documents and requisitions submitted by Tenant for reimbursement from the Tenant
Allowance relating to design and construction shall be in the then current AIA
format. Disbursement shall be made from the Tenant Allowance on or before thirty
(30) days after Landlord receives Tenant’s complete and correct statements with
all required supporting documentation. In the event any portion of the Tenant
Allowance is not used by Tenant for the above-described improvements within
thirty-six (36) months after the Third and Fourth Floors Ascend Premises
Commencement Date, Tenant shall forfeit any right it may have to such unused
portion of the Tenant Allowance.

b. The “Tenant Allowance” shall mean the aggregate of (i) Nine Hundred Nine
Thousand Forty and 00/100 Dollars ($909,040.00), available after October 1,
2016; (ii) Six Hundred Thirty Thousand Nine Hundred Twenty and 00/100 Dollars
($630,920.00), available after March 1, 2017; (iii) One Million Five Hundred
Nine Thousand Nine Hundred and 00/100 Dollars ($1,509,900.00), available after
November 1, 2019 (the “EarthLink Sublease Premises Allowance”); and (iv) Two
Hundred Forty-eight Thousand Eight Hundred Seventy-eight and 00/100 Dollars
($248,878.00) (the “Third and Fourth Floors Ascend Premises Allowance”) (which
is the present value calculation of Two Million Seventy-six Thousand Five
Hundred Twenty and 00/100 Dollars ($2,076,520.00), as reduced by the Ascend
Termination Fee (as hereinafter defined) which Landlord will have paid prior to
such date), available after July 1, 2021. Tenant shall have the right to elect
to have a portion or all of the Tenant Allowance disbursed prior to the dates
set forth in subsections (i) through (iv) herein, provided, however, that Tenant
shall pay interest to Landlord, as additional rent, on such early disbursed
funds at the rate of nine percent (9%) per annum from the date of the
disbursement until the scheduled disbursement date.

c. In the event that (i) Landlord fails to disburse any Tenant Allowance after
Tenant has complied with all Landlord requirements relating thereto within
thirty (30) days after request from Tenant (including increasing the Letter of
Credit by the appropriate amount), and (ii) after the expiration of such thirty
(30) day period Tenant provides a second request therefor and Landlord fails to
make such payment to Tenant within ten (10) days after Landlord’s receipt

 

9



--------------------------------------------------------------------------------

of such second request, Tenant shall have the right to offset against Fixed Rent
next coming due the amount of Tenant Allowance Landlord failed to disburse, plus
interest at the Agreed Interest Rate.

7. Extension Option. Exhibits F and H of the Lease shall apply to the entire
Premises (i.e., the Existing Premises and each Expansion Premises), except that:
(i) the “Extended Term” shall be one (1) ten (10) year period (instead of three
(3) years); and (ii) Tenant must notify Landlord of its exercise of such
Extension Option at least eighteen (18) months prior to the Lease Expiration
Date.

8. Right of First Offer.

a. Beginning on January 1, 2017, and continuing until June 30, 2019 (the “ROFO
Window”), Tenant shall have a first right of offer to lease available space in
the buildings located at 5 and 15 Wayside Road, Burlington, Massachusetts, (each
owned by an affiliate of Landlord, Piedmont 5 & 15 Wayside, LLC, a Delaware
limited liability company, referred to herein as the “ROFO Landlord”) (the
“Additional Space”), provided:

i. This right of first offer is subordinate to the rights of (i) the current
tenants in the Additional Space to renew, extend or otherwise negotiate a new
lease or extension for the Additional Space, or (ii) all future tenants in such
space, to renew or extend their leases; and (iii) existing tenants in either 5
or 15 Wayside Road that have rights to the Additional Space as of the date of
execution of this Lease (each, a “Prior Right”). Each party currently holding
superior rights to the Additional Space is listed on Exhibit C, attached hereto
and made a part hereof. ROFO Landlord represents and warrants that except as
shown on Exhibit C, no party currently has rights superior to Tenant with
respect to any Additional Space;

ii. Tenant is not in default under this Lease, beyond any applicable notice and
cure period at the time the Additional Space becomes available;

iii. Tenant has not previously assigned the Lease or sublet more than
twenty-five percent (25%) of the Premises;

iv. This right of first offer shall only be applicable if 5 and/or 15 Wayside
Road, Burlington, Massachusetts, as applicable, are owned or controlled by an
affiliate of Landlord; and

v. Tenant must lease all of the Additional Space offered.

b. In the event that Additional Space comes available during the ROFO Window,
the parties shall proceed as follows:

i. ROFO Landlord shall give Tenant written notice (“ROFO Landlord’s ROFO
Notice”) promptly, and in any case within fifteen (15) days, after ROFO Landlord
determines that an Additional Space will become available for reletting to
Tenant and any applicable Prior Rights have lapsed or been waived. ROFO
Landlord’s ROFO Notice shall

 

10



--------------------------------------------------------------------------------

set forth (i) the size, configuration and exact location of the Additional
Space, (ii) ROFO Landlord’s quotation of a proposed annual fixed rent for the
Additional Space, (iii) the date on which it is estimated that the Additional
Space will be available for actual delivery to Tenant (the “Estimated ROFO
Commencement Date”) and (iv) all other material terms and conditions which will
apply to the Additional Space; provided, however, that an early termination
option, if any, and the term of the Lease for the Additional Space shall be
negotiated in good faith between the parties;

ii. Upon receipt of a ROFO Landlord’s ROFO Notice, Tenant shall have the right,
exercisable by written notice (“Tenant’s ROFO Exercise Notice”) delivered to
ROFO Landlord within (A) thirty (30) days after Tenant’s receipt of ROFO
Landlord’s ROFO Notice if the Additional Space is for a floor or more, and (B)
ten (10) business days if the Additional Space is for less than a floor, to
elect either (i) to lease all of the Additional Space on the terms set forth in
ROFO Landlord’s ROFO Notice, (ii) to lease all of the Additional Space, but
reject the quotation of annual fixed rent set forth in ROFO Landlord’s ROFO
Notice and set forth Tenant’s good faith determination of the annual fixed rent
for the Additional Space (the “Tenant’s Determination”), or (iii) reject ROFO
Landlord’s ROFO Notice. If Tenant fails timely to give Tenant’s ROFO Exercise
Notice, Tenant shall be deemed to have rejected ROFO Landlord’s ROFO Notice and
Tenant will have no further right to lease such Additional Space pursuant to
this Section 8(b)(ii). If Tenant timely delivers the Tenant’s ROFO Exercise
Notice that accepts the terms of ROFO Landlord’s ROFO Notice, or if Tenant
timely delivers the Tenant’s ROFO Exercise Notice which rejects ROFO Landlord’s
quotation of annual fixed rent but does not set forth the Tenant’s
Determination, ROFO Landlord shall lease and demise to Tenant and Tenant shall
lease from ROFO Landlord such Additional Space, upon the terms set forth in ROFO
Landlord’s ROFO Notice and otherwise upon all of the same terms and conditions
of the Lease except as otherwise hereinafter set forth. If Tenant shall timely
deliver the Tenant’s ROFO Exercise Notice which rejects ROFO Landlord’s
quotation of the annual fixed rent for the Additional Space and sets forth a
Tenant’s Determination, then ROFO Landlord shall have a period of ten (10) days
to (1) accept the Tenant’s Determination as the annual fixed rent for the
Additional Space, or (2) reject Tenant’s Determination of the annual fixed rent
for the Additional Space. If ROFO Landlord timely accepts Tenant’s
Determination, then ROFO Landlord shall lease and demise to Tenant and Tenant
shall lease from ROFO Landlord, such Additional Space, upon the terms set forth
in ROFO Landlord’s ROFO Notice but with the annual fixed rent for the Additional
Space as set forth in Tenant’s Determination and otherwise upon all of the same
terms and conditions of this Lease except as otherwise set forth in this Lease.
If ROFO Landlord fails to timely respond to Tenant’s Determination, ROFO
Landlord will be deemed to have rejected the Tenant’s Determination; and

iii. If Landlord rejects or is deemed to have rejected the Tenant’s
Determination, then the annual fixed rent for the Additional Space shall be
determined in the manner set forth in Exhibit H of the Lease.

c. Holdover Tenants. If Tenant shall timely exercise its rights under this
Section 8 with respect to the Additional Space designated in Landlord’s ROFO
Notice and if, thereafter, the then occupant of the Additional Space with
respect to which Tenant shall have so exercised such right wrongfully fails to
deliver possession of such premises at the time when its

 

11



--------------------------------------------------------------------------------

tenancy is scheduled to expire, Landlord shall use reasonable efforts and due
diligence to evict such occupant from such space and to deliver possession
thereof to Tenant. In such event, the commencement of the term of Tenant’s
occupancy and lease of such additional space shall, in the event of such holding
over by such occupant, be deferred until possession of the additional space is
delivered to Tenant. The failure of the then occupant of such premises to so
vacate shall not constitute a default or breach by Landlord and shall not give
Tenant any right to terminate this Lease or to deduct from, offset against or
withhold annual fixed rent or additional rent; provided, however, that Tenant
shall have the right to require Landlord to pay to Tenant the net (i.e. net of
the costs and expenses, including attorneys’ fees, incurred by Landlord in
obtaining such ROFO Hold Over Premium) amount of any ROFO Hold Over Premium
received by Landlord from such hold over occupant, when and if Landlord receives
any such payment. For the purposes hereof, the term “ROFO Hold Over Premium”
shall be defined as the amount (if any) which a hold over occupant of any
portion of Additional Space actually pays to Landlord in respect of its hold
over in the premises (whether characterized as rent, damages, or use and
occupation) in excess of the amount of fixed rent and other charges which the
tenant under whom such occupant claims would have been required to pay to
Landlord had the term of such tenant’s lease been extended throughout the period
of such hold over at the same rental rate as such tenant was required to pay
during the last month of its tenancy. If any such hold-over exceeds nine (9)
months, then Tenant may, within ten (10) business days after such date, cancel
the exercise of its option to lease the Additional Space by giving to Landlord a
written cancellation notice, provided, however, that if Landlord delivers the
Additional Space to Tenant on or before the date thirty (30) days after Landlord
receives such cancellation notice, such cancellation notice shall be void and
without further force or effect.

d. Tenant executes an addendum or a new lease for the Additional Space within
thirty (30) days after Landlord’s receipt of Tenant’s notice to lease the
Additional Space; and

e. If Tenant fails to comply with each of the above conditions within the time
specified, all time periods herein for Tenant being of the essence, at
Landlord’s option this right of first offer will lapse and be of no further
force and effect, and Landlord shall have the right to lease all or any part of
the Additional Space to a third party under the same or any other terms and
conditions. This right of first offer to lease the Additional Space is personal
to Demandware, Inc. or its affiliates and is non-transferable.

9. Early Termination Option. Tenant shall have the right to terminate the Lease
on July 31, 2026 (the “Early Termination Date”), provided: (a) Tenant delivers a
written notice to Landlord of its intention to terminate no later than January
31, 2025, time being of the essence; (b) Tenant is not in default under the
Lease from the time such notice is delivered until the Early Termination Date;
and (c) Tenant delivers to Landlord, with the notice provided in (a), a payment
equal to one (1) year of Monthly Fixed Rent for the premises which Tenant is
leasing in the Building as of the Early Termination Date at the rate of $41.19
per rentable square foot; provided, however, that if Tenant exercises any rights
under Section 13 to convert the lobby into leasable space, such payment shall be
increased by an amount equal to the unamortized transaction costs (leasing
commissions and improvement allowances), with interest thereon from the date of
expenditure to the date of payment at nine percent (9%) per annum. Landlord

 

12



--------------------------------------------------------------------------------

shall provide Tenant with the amount of the foregoing payment within fifteen
(15) days after receipt of a written request therefor from Tenant. Exercise of
this Termination Option shall be irrevocable, but shall not excuse Tenant from
paying all Fixed Rent and additional rent accruing through the Early Termination
Date. If Tenant fails to timely exercise this Termination Option, Tenant shall
be deemed to have waived all of its rights to terminate this Lease as of the
Early Termination Date.

10. Ascend Contingency. The parties acknowledge and agree that this First
Amendment is expressly contingent upon Landlord entering into a termination
agreement with Ascend under which Ascend commits to vacate (a) the Ascend
Expansion Premises on or before January 1, 2017, and (b) the Third and Fourth
Floor Ascend Premises on or before July 1, 2021. As part of such termination
agreement, Landlord will agree to pay Ascend a lease termination fee of One
Million One Hundred Fifty Thousand and 001/00 Dollars ($1,150.000.00) (the
“Ascend Termination Fee”). Landlord shall use commercially reasonable efforts to
obtain such an agreement with Ascend and shall keep Tenant apprised of its
efforts to do so, including making commercially reasonable efforts to notify
Tenant within five (5) business days after entering into such an agreement. In
the event that Landlord fails to enter such agreement by June 15, 2016, Landlord
shall so notify Tenant within five (5) business days, and this First Amendment
shall be null and void and of no force and effect. If Ascend fails to vacate
either or both of the Ascend Sublease Premises or the Third and Fourth Floors
Ascend Premises upon the date set forth therefor in the termination agreement,
Landlord shall use diligent efforts to evict Ascend from such space.

11. Security Deposit/Letter of Credit.

a. As of the date of this First Amendment, Landlord is holding a letter of
credit in the amount of Two Hundred Forty-seven Thousand and 00/100 Dollars
($247,000.00), and Tenant shall otherwise extend the expiration date of such
letter of credit in accordance with the provisions of Section 11 of the Lease
through October 31, 2019, following which such letter of credit shall expire and
not be required to be renewed.

b. Contemporaneously with the execution of this First Amendment, Section 11 of
the Lease shall be modified by inserting the following language as the second
and third textual paragraphs of Section 11:

“Exhibit D sets forth Landlord’s projected costs (which may change from time to
time) related to the Ascend Termination Fee, the Tenant Allowance and brokerage
commissions to be paid as set forth in the Lease. Upon execution of this First
Amendment, Tenant shall deliver to Landlord a Letter of Credit in the form
specified in the first paragraph of Section 11 of the Lease in an amount equal
to Eight Hundred Sixty-two Thousand Five Hundred and 00/100 Dollars
($862,500.00). In addition, not less than fifteen (15) days prior to the date
Landlord funds (a) the first tranche of the Tenant Allowance to Tenant or makes
the first brokerage commission payment, and (b) any subsequent tranche of the
Tenant Allowance to Tenant or makes any subsequent brokerage commission payment,
Tenant shall obtain and deliver to Landlord a

 

13



--------------------------------------------------------------------------------

new or amended Letter of Credit in the form specified in the first paragraph of
Section 11 of the Lease in an amount equal to 75% of the total Exhibit D amounts
to be disbursed. Except for the Letter of Credit described in Section 11(a) of
this First Amendment, all Letters of Credit provided by Tenant hereunder shall
expire not less than sixty (60) days after the Lease Expiration Date.

When Tenant’s financial statements (beginning with the 2020 calendar year)
reflect positive adjusted non-GAAP operating income of more than $8,000,000 per
year for any two (2) consecutive fiscal years, Tenant may reduce the Letter of
Credit amount to $3,000,000. When Tenant’s financial statements (beginning with
the 2020 calendar year) reflect positive adjusted non-GAAP operating income of
more than $10,000,000 per year for at least two (2) consecutive fiscal years,
Tenant may reduce the Letter of Credit amount to $2,000,000. When Tenant’s
financial statements (beginning with the 2017 calendar year) reflect positive
adjusted non-GAAP operating income of more than $10,000,000 per year for at
least five (5) consecutive fiscal years, Tenant may reduce the Letter of Credit
amount to $1,029,520, which shall remain in place for the duration of the lease.
Additionally, with respect to the first reduction only, it shall be a condition
that Tenant’s balance sheet reflects a minimum cash balance of at least $25
million. In no event shall the Letter of Credit be required to be increased
following a reduction thereof. Adjusted non-GAAP operating income shall be
defined as: non-GAAP operating income (as defined in the Tenant’s quarterly
earnings press release) minus 50% of any contingent compensation expense related
to acquisitions as disclosed in the quarterly earnings press release, for the
applicable period. By way of example for the year ended December 31, 2015,
reported non-GAAP operating income was $10.9 million and contingent compensation
was $12 million. The adjusted non-GAAP operating income for the year ended
December 31, 2015 would have been $4.9 million. If the foregoing reductions are
to be accomplished through an amendment or replacement of the Letter of Credit,
Landlord shall reasonably cooperate with Tenant to accomplish the same. In the
event Tenant is no longer a publicly traded company, Tenant may satisfy the
foregoing requirements by providing comparable financial statements and a
certification of such statements by Tenant’s chief financial officer.
Notwithstanding the foregoing provisions of this Section 11.b, in the event that
Tenant attains an S&P rating of BBB or better, and provides written confirmation
of same to Landlord, Tenant shall have no further obligation to provide a Letter
of Credit to Landlord pursuant to this subsection, and Landlord will return all
existing Letters of Credit within ten (10) business days after Landlord receives
such confirmation.”

12. Lease Terms Modified or Deleted. The following provisions of the Lease are
hereby modified or deleted:

a. Sections 1.1 and 10.4 of the Lease are hereby amended to replace the
Landlord’s notice addresses with: Piedmont Office Realty Trust, 11695 Johns
Creek Parkway, Suite 350, Johns Creek, GA 30097, Attn: Asset Manager – East.

 

14



--------------------------------------------------------------------------------

b. Article 3 of the Lease is hereby deleted in its entirety.

c. Section 4.2 is hereby modified to delete the inclusion of real estate taxes
(as defined in Section 4.2) from the definition of Operating Cost, and to
provide that (i) Tenant shall pay Landlord as additional rent the pass-through
of increases in real estate taxes over the base year of 2017, (ii) the
pass-through of increases in real estate taxes over the Base real estate taxes
shall be calculated completely independently of, but in the same manner as, the
pass-through of increases in Operating Cost over the Base Operating Costs, and
the pass-through of any increases in real estate taxes over the Base real estate
taxes shall be paid by Tenant in the same manner as the pass-through of
increases in Operating Costs over the Base Operating Costs. Nothing herein shall
modify Tenant’s right in Section 4.2 to contest (or to request that Landlord
contest) any real estate taxes assessed against the Lot or the Building.

d. Tenant shall have the right to install additional signs (no more than two in
total as of the date of this First Amendment) on the exterior of the Building,
subject to the terms and conditions of Section 6.1.20 of the Lease, and after
obtaining Landlord’s prior written approval therefor, such approval not to be
unreasonably withheld, conditioned or delayed. From and after July 1, 2021, and
provided Tenant does not exercise its right to terminate this First Amendment
with respect to the Third and Fourth Floors Ascend Premises, Tenant shall have
the exclusive right for up to three (3) signs on the exterior of the Building,
and Landlord, at no cost to Tenant, shall remove all other existing signage
prior to July 1, 2021.

e. Section 5.1.5 of the Lease is hereby modified to delete the following text:
“initially installed by Landlord (i.e. Tenant’s Work)”.

f. Section 6.1.15 of the Lease is hereby modified to remove in its entirety the
second textual paragraph thereof (relating to, among other things, the
requirement that Alterations be performed by GCCI, and all other provisions
relating to GCCI shall similarly be deemed deleted). Tenant may choose its own
contractor to perform any Alteration, subject the contractor being approved by
Landlord, and Landlord’s consent may not be unreasonably withheld, conditioned,
or delayed. Section 6.1.15 of the Lease is further modified to increase the
threshold for Alterations requiring Landlord consent to $250,000.00. Landlord
shall respond promptly to requests by Tenant for approval of plans for
Alterations; provided, however, if (i) Landlord fails to respond to Tenant’s
written request for approval of Alterations within ten (10) business days after
receipt of such request, and (ii) Landlord further fails to respond to Tenant’s
second written request for approval within five (5) business days after receipt
of such second request, then Tenant’s requested Alterations shall be deemed
approved.

g. Section 7.1 of the Lease is hereby modified to remove in its entirety the
following language:

“In case during the Term any substantial part of the Premises, or all or any
substantial part of the Building, or any one or more of them, are, in the

 

15



--------------------------------------------------------------------------------

reasonable judgment of Landlord’s architect, damaged materially by fire or any
other cause, or by action of public or other authority in consequence thereof or
are taken by eminent domain, this Lease shall terminate at Landlord’s election,”

And to replace it with the following language:

“In case during the Term thirty percent (30%) or more of the rentable square
footage of the Premises, or thirty percent (30%) or more of the Building, are
damaged by fire or any other cause, or by action of public or other authority in
consequence thereof or are taken by eminent domain, and in the event Landlord is
unable to restore such damaged portion of the Building within two hundred
seventy (270) days from the date of the casualty, this Lease shall terminate at
either Landlord’s or Tenant’s election,”

h. Section 7.1 of the Lease is hereby further modified by adding the following
text immediately after the phrase “Landlord shall use due diligence to put the
Premises and/or the Building”:

“(including, without limitation, any of Tenant’s leasehold improvements)”

i. Section 7.3(a) of the Lease is hereby deleted in its entirety and replaced
with the following:

“7.3(a) Landlord shall not be required to repair or replace any of Tenant’s
business machinery, equipment, furniture, personal property.”

j. Section 10.14 of the Lease is hereby deleted in its entirety.

k. Exhibit C is hereby deleted in its entirety.

l. Exhibit I is hereby deleted in its entirety.

m. Exhibit G of the Lease is hereby deleted in its entirety and replaced by an
Amended and Restated Notice of Lease in the form attached hereto as Exhibit G.

n. Exhibit J of the Lease shall be is hereby deleted in its entirety and
replaced by Exhibit J attached hereto and made a part hereof.

o. Exhibit L is hereby deleted in its entirety.

13. Cafeteria. Tenant shall have the right, after not less than ninety (90) days
prior written notice to Landlord, to elect to cause Landlord to terminate the
contract of the then-current cafeteria operator and enter into a contract with
an operator selected by Tenant, such operator to be comparable to that of other
operators in comparable buildings in the Building’s market and, subject to
obtaining Landlord’s prior written approval, such approval not to be

 

16



--------------------------------------------------------------------------------

unreasonably withheld, Tenant shall be responsible for paying any required
subsidies and start-up expenses to the replacement operator. If Tenant’s request
for termination is delivered on or prior to December 31, 2017, Landlord shall
bear the cost of any termination payment to the then-current operator, and if
such notice is provided after December 31, 2017, Tenant shall reimburse Landlord
for all such termination payments as Additional Rent.

14. Lobby and Fitness Center. From and after the Third and Fourth Floors Ascend
Premises Commencement Date, Tenant shall have the right (“Fitness Center Right”)
to control the fitness center in the Building. If Tenant exercises the Fitness
Center Right, Tenant shall be obligated to operate and maintain such fitness
center. From and after the Third and Fourth Floors Ascend Premises Commencement
Date, Tenant shall also have the right (“Lobby Conversion Right”) to convert the
Building’s lobby (which contains approximately 2,033 rentable square feet) into
usable office space, provided Tenant obtains Landlord’s prior written approval
of any alterations thereto pursuant to the provisions of Section 6.1.15 of the
Lease. Should Tenant exercise the Lobby Conversion Right, the square footage of
such space shall be added to the Premises and Tenant shall pay Fixed Rent and
all additional rent thereon at the same rates and on the same terms as Fixed
Rent and additional rent are payable for the Premises, with a proportionate
amount of tenant improvements estimated to be $30.00/SF, such pro-ration to be
calculated on a straight-line basis from January 1, 2022 through the Lease
Expiration Date. A commission of $2,439.60 per year of remaining term will be
paid by Landlord to Avison Young (“Broker”), if Tenant exercises the Lobby
Conversion Right; provided, however, that such commission shall be pro-rated for
any partial year.

15. Cleaning. On or after the Third and Fourth Floors Ascend Premises
Commencement Date, if Tenant is not reasonably satisfied with the cleaning
services provided to the Premises, and Landlord fails to remedy the facts or
conditions resulting in Tenant’s reasonable dissatisfaction within one hundred
twenty (120) days following written notice from Tenant specifying the respects
in which Tenant is dissatisfied, Tenant shall have the right after not less than
ninety (90) days prior written notice to Landlord, to elect to take over
responsibility for cleaning the Premises, in which event Landlord shall, at
Tenant’s election, terminate the contract of the cleaning service. Tenant shall
thereafter be responsible at its sole cost and expense for cleaning the Premises
(and any cleaning supplies relating thereto) and shall be entitled to reduce
Tenant’s payment of Operating Costs by the amount of cleaning expenses per
rentable square foot included in the 2017 calendar year; provided, however, that
any new cleaning contractor must be approved by Landlord, such approval not to
be unreasonably withheld, conditioned or delayed.

16. Generator.

a. Building Generator. Tenant is currently using and maintaining the generator
that is on the roof of the Building pursuant to Landlord’s prime lease with
EarthLink and the EarthLink Sublease. Landlord agrees that Tenant’s use of such
generator shall continue during its lease term herein with Landlord, subject to
the maintenance and repair conditions set forth in this Section. 16. Tenant
shall have no obligation to remove the EarthLink generator as of the Lease
Expiration Date.

 

17



--------------------------------------------------------------------------------

b. Right to Install. Tenant shall have the right, at Tenant’s expense and for
its own use, to purchase, install, maintain and operate at the Building an
emergency power generator (the “Generator”) and a fuel tank (the “Tank”) for the
Generator. The location of the Generator shall be determined by Landlord, in its
sole but reasonable discretion. Tenant shall deliver to Landlord detailed plans
and specifications for the Generator and the Tank and a copy of Tenant’s
contract for installing the Generator and the Tank, which plans and
specifications and contract and the location of the Generator and Tank shall be
subject to Landlord’s reasonable approval. If Landlord determines it to be
reasonably necessary, Landlord shall have the right to require, at Tenant’s
expense, that an engineering or other report be prepared prior to Landlord’s
approval of the proposed Generator and Tank.

c. Costs. Tenant shall pay all costs of purchase (no part of which shall be paid
from the Tenant Allowance), design, installation, operation, utilization,
replacement, maintenance and removal (including any damage to the Building) of
the Generator and the Tank.

d. Other Parties’ Rights. Tenant covenants that it will not use its Generator or
the Tank in a manner that will unreasonably interfere with Landlord’s use of the
Building, and, prior to July 1, 2021, with any existing tenant’s use of the
Building.

e. Permits. Tenant shall be responsible for procuring all licenses and permits
required for the installation, use or operation of the Generator and the Tank,
and Landlord makes no representations or warranties regarding the permissibility
or the permitability of the Generator and the Tank under applicable laws.

f. Removal. Upon the expiration or earlier termination of this Lease, Tenant, at
Tenant’s expense, shall remove the Generator and related wiring and other
equipment associated therewith and shall repair any damage to the Building
caused by such removal.

g. Insurance. Tenant shall insure the Generator under such policies, with such
insurers, in such amounts and upon such terms as Landlord shall reasonably
require. Tenant shall pay Landlord within thirty (30) days after demand by
Landlord any increase(s) in Landlord’s insurance premium(s) attributable to the
Tenant’s Generator.

h. Maintenance. Tenant shall maintain the Generator and any related equipment in
a clean and safe manner throughout the Term of the Lease. In addition, all
repairs to the Building and/or the Project made necessary by reason of the
installation, maintenance and operation of the Generator shall be Tenant’s
expense.

i. Additional Provisions. Prior to July 1, 2021, any operation of the Generator
for testing or upkeep purposes shall be conducted only at times not falling
within the normal hours of operation of the Building. Tenant shall immediately
take all actions necessary to properly remediate any spillage or leak of fuel
from the Generator, and shall promptly furnish Landlord with a copy of any
notice received from any governmental authority relating to any claimed spillage
or leak of fuel.

j. Indemnification. Tenant’s indemnification obligations set forth in the Lease
with regard to the Premises shall also apply to the Generator.

 

18



--------------------------------------------------------------------------------

17. Confidentiality. Each of Landlord and Tenant acknowledges that the content
of the Lease, this First Amendment, and any related documents are confidential
information. Each of Landlord and Tenant shall keep such confidential
information strictly confidential, and shall not disclose such confidential
information to any person or entity other than any employee or agent who has a
need to know and except as disclosed in accordance with any regulatory
disclosure requirements and as may be disclosed by Tenant in its Securities and
Exchange Commission filings. Each of Landlord and Tenant shall make commercially
reasonable efforts to require any of its agents or brokers involved in this
transaction to maintain such confidentiality. Any press release pertaining to
this Lease that either of Landlord or Tenant desires to make must be approved in
advance by the other party in order to ensure that it discloses only information
comparable to the other party’s own press releases.

18. Brokers. Each of Landlord and Tenant represents and warrants to the other
that it has had no dealings with any broker or agent in connection with the
negotiation or execution of this First Amendment other than Broker, Tenant’s
agent, and each party agrees to indemnify the other against all costs, expenses,
attorneys’ fees or other liability for commissions or other compensation or
charges claimed by any other broker or agent claiming the same by, through or
under such other party. All leasing commissions payable to Broker as a result of
this First Amendment shall be paid by Landlord pursuant to a separate agreement.

19. Tenant Self-Help Rights. 

a. In no event shall Landlord be in default unless notice thereof has been given
to Landlord and all mortgagees of which Tenant has notice specifying the manner
in which Landlord has failed to perform any obligations under the Lease and
Landlord (or any such mortgagee at its sole discretion) fails to perform within
30 days (provided, however, that such 30 day period shall be reasonably extended
if such performance reasonably requires more than thirty (30) days and begins
within such period and thereafter is diligently pursued, or if such mortgagee
notifies Tenant within such period that it intends to cure on behalf of Landlord
and thereafter begins and diligently pursues curing with reasonable promptness).
Notwithstanding the foregoing, Tenant shall be entitled to perform “emergency”
work solely within the Premises and which does not affect any other tenants or
premises within the Building, after Tenant has notified Landlord that it intends
to do such work under this section and Landlord has failed to respond within one
(1) business day after receipt of such notice. For purposes of this Section,
“emergency” shall mean work required to prevent imminent danger of bodily injury
to Tenant, its employees or invitees or of material physical damage to Tenant’s
equipment;

b. In the event of Landlord’s default after the notice and cure period as
aforesaid, Tenant shall have the option (at Tenant’s sole discretion), subject
to the conditions set forth below, of remedying such Landlord default and, in
connection therewith, all reasonable third party out-of-pocket sums not in
excess of market rates expended by Tenant directly in connection therewith shall
be paid by Landlord to Tenant within thirty (30) days of written demand; and if
Landlord fails to timely pay the same to Tenant, Tenant may offset such amount
from subsequent installments of Monthly Fixed Rent that thereafter may become
due and payable by Tenant to Landlord hereunder; provided however, that:

 

19



--------------------------------------------------------------------------------

(i) in no event shall Tenant be entitled to do any work outside the Premises, or
any work that affects any other premises, including without limitation any
building systems;

(ii) in no event shall Tenant be entitled to do any work which might compromise
or void any warranty held by Landlord; and

(iii) any offset by Tenant shall (i) be accompanied by all invoices and
underlying contracts for the third party work; and (ii) not exceed in any one
instance twenty-five percent (25%) of the Monthly Fixed Rent (to the effect that
if an allowable offset equals one installment of Monthly Fixed Rent, the offset
shall be accomplished over four (4) months).

c. Tenant’s offset rights in Section 18.b. shall also apply to costs incurred by
Tenant in performing any emergency work.

20. Consequential Damages.

Except as set forth in Section 6.1.16 of the Lease, in no event shall Tenant be
liable to Landlord for any indirect, consequential, special, exemplary,
incidental or punitive damages arising from or relating to this Lease.

21. Defined Terms. Except as otherwise expressly provided herein, all defined
terms shall have the same meanings as provided in the Lease.

22. Headings. Headings contained in this First Amendment are for convenience
only and are not substantive to the provisions of this First Amendment.

23. Landlord Representations. Landlord represents and warrants to Tenant that,
to its actual knowledge:

a. the Building, the Existing Premises, and each Expansion Premises are in
material compliance with all applicable zoning, land use and environmental laws
and agreements;

b. Landlord holds fee simple title to the Lot, subject to no mortgage other than
Western National Life Insurance Company, and holds the landlord interest under
the Lease and under the leases with Ascend and EarthLink;

c. Landlord has full power and authority to enter into this First Amendment and
has obtained all consents and taken all actions necessary in connection
therewith;

d. no other party has any possessory right to the Existing Premises or will have
any possessory right to any Expansion Premises on the applicable Commencement
Date, and no other party has claimed the same such a right; and

e. All structural elements of the Building, HVAC, mechanical, electrical,
lighting, plumbing and life safety systems serving the Existing Premises are in
good working order.

 

20



--------------------------------------------------------------------------------

24. Counterparts. This First Amendment may be executed by counterparts, each
such counterpart shall be deemed to be an original, but all such counterparts
together shall constitute but one contract. The parties hereby acknowledge and
agree that facsimile signatures or signatures transmitted by electronic mail in
so-called “PDF” format shall be legal and binding and shall have the same full
force and effect as if an original of this First Amendment had been delivered.
Landlord and Tenant (i) intend to be bound by the signatures on any document
sent by facsimile or electronic mail, (ii) are aware that the other party will
rely on such signatures, and (iii) hereby waive any defenses to the enforcement
of the terms of this First Amendment based on the foregoing forms of signature.

25. Lease Terms Ratified. Except as otherwise expressly provided herein, and
unless inconsistent with the terms hereof, all other terms, conditions and
covenants of the Lease are hereby ratified and confirmed and shall apply to each
Expansion Premises and the extended Term. Tenant certifies to Landlord that the
Lease is in full force and effect, that Landlord is not in default or breach of
any of Landlord’s obligations under the Lease, and that Tenant is unaware of any
condition or circumstance which, but for the passage of time or delivery of
notice, would constitute a default by Landlord under the Lease.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date and year first above written.

 

DEMANDWARE, INC. By:  

/s/ Timothy M. Adams

Name:  

Timothy M. Adams

Title:  

Treasurer

PIEDMONT 5 WALL STREET BURLINGTON, LLC, a Delaware limited liability company

By:

  Piedmont Operating Partnership, LP, a Delaware limited partnership, its sole
member By:   Piedmont Office Realty Trust, Inc., a Maryland corporation, its
sole General Partner By:  

/s/ Robert E. Bowers

Name:  

Robert E. Bowers

Title:  

Executive Vice President

 

22



--------------------------------------------------------------------------------

JOINDER

The undersigned, Piedmont 5 & 15 Wayside, LLC, represents that it is an
affiliate of the Landlord and is the owner of 5 and 15 Wayside Road, Burlington,
Massachusetts. The undersigned hereby joins in the execution of this First
Amendment to acknowledge its obligations and Tenant’s rights under Section 8 of
this First Amendment.

IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the day and
year first above written.

 

PIEDMONT 5 & 15 WAYSIDE, LLC, a Delaware limited liability company By:  
Piedmont Operating Partnership, LP, a Delaware limited partnership, its sole
member By:   Piedmont Office Realty Trust, Inc., a Maryland corporation, its
sole General Partner

 

  By:  

/s/ Robert E. Bowers

  Name:  

Robert E. Bowers

  Title:  

Executive Vice President

 

23



--------------------------------------------------------------------------------

EXHIBIT A

ASCEND EXPANSION PREMISES

 

LOGO [g196018g0609023547881.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

THIRD and FOURTH FLOOR ASCEND PREMISES

 

LOGO [g196018g0609023548334.jpg]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Superior ROFO Rights

Microsoft Mobile, Inc.

Nuance Communications, Inc.

Sybase, Inc.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Letter of Credit Breakdown

 

LOGO [g196018g0609023548615.jpg]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

Building Parking Lots

 

LOGO [g196018g0609023548693.jpg]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT G

AMENDED AND RESTATED NOTICE OF LEASE

In accordance with the provisions of Massachusetts General Laws (Ter. Ed.)
Chapter 183, Section 4, as amended, notice is hereby given of a certain lease
(as amended, the “Lease”) dated as of May 28, 2010 by and between Piedmont
Office Realty Trust, as successor in interest to Burlington Office Park V
Limited Partnership (hereinafter referred to as “Landlord”) and Demandware,
Inc., a Massachusetts corporation (hereinafter referred to as “Tenant”).

WITNESSETH:

 

  1. The address of the Landlord is Piedmont Office Realty Trust, 11695 Johns
Creek Parkway, Suite 350, Johns Creek, GA 30097, Attn: Asset Manager – East.

 

  2. The address of the Tenant is Five Wall Street, Burlington, Massachusetts
01803.

 

  3. The Lease was executed on May 28, 2010, and amended by that certain First
Amendment to Lease dated as of            , 2016.

 

  4. The Term of the Lease began on January 1, 2011 and ends on July 31, 2029,
subject to Tenant’s early termination rights set forth in the Lease.

 

  5. Subject to the provisions of the Lease, the Tenant has the option to extend
the Term of the Lease for one (1) additional ten (10) year period.

 

  6. The demised premises is currently 31,546 rentable square feet (and shall
increase periodically pursuant to the terms of the Lease to eventually include
the entire Building) within a six-story building containing approximately
181,680 rentable square feet located at Five Wall Street, Burlington,
Massachusetts 01803 (the “Building”), and the areas of which are the subject of
all appurtenant rights and easements set forth in Section 2.1 of the Lease.

 

  7. The lot upon which the Building is located is described in Exhibit “A”
attached hereto.

This Notice of Lease has been executed merely to give notice of the Lease, and
all of the terms, conditions and covenants of which are incorporated herein by
reference. The parties hereto do not intend this Notice of Lease to modify or
amend the terms, conditions and covenants of the Lease which are incorporated
herein by reference.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have duly executed Amended and Restated
Notice of Lease, as of the          day of                , 2016.

 

Landlord:

PIEDMONT 5 WALL STREET BURLINGTON, LLC,

a Delaware limited liability company

By:

  Piedmont Operating Partnership, LP, a
Delaware limited partnership, its sole member

By:   

  Piedmont Office Realty Trust, Inc., a Maryland corporation, its sole General
Partner By:     Name:  

 

Title:  

 

STATE OF GEORGIA

        COUNTY

On this    day of May, 2016, before me, the undersigned notary public,
personally appeared Carrol A. “Bo” Reddic, IV, Executive Vice President of
Piedmont Office Realty Trust, the sole general partner of Piedmont Operating
Partnership, LP, the sole member of Piedmont 5 Wall Street Burlington, LLC,
proved to me through satisfactory evidence of identification, which was personal
knowledge of the undersigned, to be the person whose name is signed on the
preceding or attached document(s), and acknowledged to me that he signed it
voluntarily for its stated purpose.

 

 

Notary Public

 

G-2



--------------------------------------------------------------------------------

Tenant: DEMANDWARE, INC. By:     Name:  

 

Title:  

 

By:     Name:  

 

Title:  

 

COMMONWEALTH OF MASSACHUSETTS

        COUNTY

On this    day of May, 2016, before me, the undersigned notary public,
personally appeared                    , , the                    of Demandware,
Inc., proved to me through satisfactory evidence of identification, which was
(a) photographic identification with signature issued by a federal or state
governmental agency, (b) oath or affirmation of a credible witness, or (c)
personal knowledge of the undersigned, to be the person whose name is signed on
the preceding or attached document(s), and acknowledged to me that he/she signed
it voluntarily for its stated purpose.

 

 

Notary Public

COMMONWEALTH OF MASSACHUSETTS

        COUNTY

On this    day of May, 2016, before me, the undersigned notary public,
personally appeared                    , , the                    of Demandware,
Inc., proved to me through satisfactory evidence of identification, which was
(a) photographic identification with signature issued by a federal or state
governmental agency, (b) oath or affirmation of a credible witness, or (c)
personal knowledge of the undersigned, to be the person whose name is signed on
the preceding or attached document(s), and acknowledged to me that he/she signed
it voluntarily for its stated purpose.

 

 

Notary Public

 

G-3



--------------------------------------------------------------------------------

EXHIBIT “A” TO EXHIBIT “G”

Lot A shown on a plan entitled “Subdivision Plan of Land in Burlington,
Massachusetts”, prepared for The Gutierrez Company by Vanasse Hangen Brustlin,
Inc., Scale I” = 80 feet, dated November 16, 2001, revised January 29, 2002 and
recorded with said Deeds, as Plan No. 650 of 2002. A portion of Lot A is
registered land, being Lots 6 and 7 shown on Land Court Plan 34820B.

 

G-4